DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 31, 2021 has been entered.

Applicant’s reply filed August 31, 2021 has been fully considered.  Claims 1, 4, and 5 are amended, and claims 1 and 3-5 are pending.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

s 1, 3, and 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miyamoto et al. (US Pat. No. 5,609,988).
Regarding Claim 1:  Miyamoto et al. teaches a composition comprising at least one high-boiling solvent such as ethylene carbonate, diethyl maleate (dialkyl maleate), and acetonylacetone (a diketone) (8:49-9:10).
Miyamoto et al. does not teach an embodiment comprising each of ethylene carbonate, diethyl maleate (dialkyl maleate), and acetonylacetone.  However, as Miyamoto et al. suggests that each solvent is suitable for the invention and that more than one high-boiling solvents may be used, at the time of the invention a person or ordinary skill in the art would have found it obvious to include each of the solvents with a reasonable expectation of success. 
Regarding Claims 3 and 4:  Miyamoto et al. teaches that the solvent in general is present in 50-95 wt% of the composition (8:40-50).
Miyamoto et al. does not disclose the amounts of each of the solvent the high boiling solvent.  However, as Miyamoto et al. allows for solvents in amounts of 50-95 wt%, such amounts overlap and render obvious the claimed amounts of about 1-99 wt% of the ethylene carbonate and diethyl maleate and up to about 80 wt% of the ether. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05).

Claim 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miyamoto et al. (US Pat. No. 5,609,988).
Miyamoto et al. teaches a composition comprising at least one high-boiling solvent such as ethylene carbonate, diethyl maleate (dialkyl maleate), and acetonylacetone (a diketone) (8:49-
Miyamoto et al. does not teach an embodiment comprising each of ethylene carbonate, diethyl maleate (dialkyl maleate), and acetonylacetone.  However, as Miyamoto et al. suggests that each solvent is suitable for the invention and that more than one high-boiling solvents may be used, at the time of the invention a person or ordinary skill in the art would have found it obvious to include each of the solvents with a reasonable expectation of success. 
Miyamoto et al. does not disclose the amounts of each of the high boiling solvent.  However, as Miyamoto et al. allows for solvents in amounts of 50-95 wt%, such amounts overlap and render obvious the claimed amounts of about 1-99 wt% of the ethylene carbonate and diethyl maleate and up to about 80 wt% of the ether. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05).

Response to Arguments
Applicant's arguments filed August 31, 2021 have been fully considered and sufficiently responded to in the new grounds of rejection as set forth above.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER F GODENSCHWAGER whose telephone number is (571)270-3302.  The examiner can normally be reached on 8:30-5:00, M-F EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER F GODENSCHWAGER/Primary Examiner, Art Unit 1767                                                                                                                                                                                                        September 1, 2021